DETAILED ACTION
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/2021.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “the other of the reference member and the position adjustment member” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga (2002/0024554)

 	Regarding claim 1, Tominaga teaches a liquid jet head to be installed in a carriage of a liquid jet recording device, the liquid jet head comprising: 

a support member (fig. 4, item 40) configured to support the nozzle section (see fig. 2); and 
a position adjustment mechanism (fig. 4, all items other than nozzle section 20) configured to adjust a position of the jet hole with respect to the carriage (fig. 8, note change of position of nozzle section 20 with respect to carriage 30), wherein the position adjustment mechanism includes: 
a reference member (fig. 4, item 25), a position of which with respect to the carriage is fixable (see fig. 4); 
a position adjustment member (fig. 4, item 60) which is coupled to the support member (see fig. 4), and is configured to push the reference member to change a relative distance with respect to the reference member to thereby displace the support member on the carriage (see fig. 8); and 
an intermediary member (fig. 4, item 70) intervening between the reference member and the position adjustment member (see fig. 4), the intermediary member is attached to either one of the reference member (see fig. 4, note that intermediate member 70 is attached to reference member 25) and the position adjustment member to form a first pressure-receiving surface (fig. fig. 4, surface of item 70 pushed by item 60) facing to a displacement direction of the support member, and the other of the reference member and the position adjustment member has contact with the first pressure-receiving surface (see fig. 4). 	Regarding claim 2, Tominaga teaches the liquid jet head according to claim 1, 

Regarding claim 12, Tominaga teaches a liquid jet recording device comprising: the liquid jet head according to claim 1; the carriage to which the liquid jet head is attached; and a drive mechanism configured to move the carriage with respect to a print medium (see figs. 1-3, Note that carriage 30 is necessarily the carriage of a scanning-type printer, and all scanning-type printers have a carriage motor to drive carriage scanning in a main-scan direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tominaga in view of official notice.

 	Regarding claim 8, Tominaga teaches liquid jet head according to claim 1. Tominaga does not teach wherein the other of the reference member and the position adjustment member is made of a different material from a material of the intermediary member. Examiner takes official notice that position adjustment members such as a  screw, as disclosed by Tominaga, was generally known to be made from some metal, which an intermediary member plate, such as the type disclosed by Tominaga, was generally known to be made from a polymer. Thus, Examiner maintains that one of ordinary skill in the art would have known that the position adjustment member and the intermediary member should be made from different materials.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853